FILED IN COURT QC AP=EKS
                                                        12th Cir! &Appeals 3:sr«n




                                                                        FIDE COPY


         RE:   Case No.   15-0930                                DATE:'12/5/2015
         COA #: 12-14-00085-CV        TC#:   60,086-B
STYLE:   PEGGYE M.   DAVIS,   JAMES DAVIS,   JAY DAVIS AND RICHARD L.                      RAY
    v.   COWBOYS RETAIL & WHOLESALE BEVERAGES DISTRIBUTION,                         LLC,
         KYLE GILLIN, AND GREAT AMERICAN TREATING, INC.
      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.   (Tex. R. App. P.
53.3)  There is no fee for a response or a waiver.